Citation Nr: 0808615	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-26 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to retroactive payment of dependency benefits, 
claimed as accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to October 
1945.  He died on November [redacted], 2002.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities have been 
assigned a combined disability rating of 60 percent or higher 
since January 1995 up until his death.

2.  In April 2002, the RO issued a rating decision which 
granted an increased disability rating of 100 percent for 
service-connected coronary artery disease with history of 
hypertension and bypass graft.  The RO's rating decision also 
determined that the veteran's monthly entitlement amount was 
based on him being "a single veteran with no dependents."

3.  The veteran passed away on November [redacted], 2002.  

4.  Evidence contained in the veteran's claims folder, and 
stamped received in June 1993, included a certified copy of 
the veteran and the appellant's marriage certificate.

5.  In January 2003, the appellant effectively submitted a 
claim for entitlement to retroactive payment of benefits for 
a dependent spouse, claimed as accrued benefits.


CONCLUSION OF LAW

Retroactive payment of benefits for a dependent spouse, for 
accrued benefits purposes, is granted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5121 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.1000 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The appellant is seeking entitlement to payment of benefits 
for a dependent spouse, claimed as accrued benefits.

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

Congress amended 38 U.S.C.A. § 5121 to repeal the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award for accrued benefits.  This 
change applies only to deaths occurring on or after the date 
of enactment, December 16, 2003.  Because the veteran died in 
November 2002, which was before the date of enactment, this 
change does not apply in this case.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 
(2003) (codified at 38 U.S.C. § 5121(a)). 

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  The effective date of the award of any benefit or 
increase by reason of marriage or the birth/adoption of a 
child shall be the date of that event if proof is received by 
the Secretary within a year from the date of marriage, birth 
or adoption.  38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b) (2007).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).

Subject to the provisions of 38 U.S.CA. § 5101 (West 2002 & 
Supp. 2007), where compensation, Dependency and Indemnity 
Compensation, or pension is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefore or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. 
§ 5110(g).

In September 1958, Congress amended the law to permit 
veterans with a disability of 50 percent or more to receive 
additional compensation benefits for a dependent spouse and 
children.  Public Law 85-857, codified in 38 U.S.C. § 315.  

Effective October 1, 1978, Public Law 95-479 amended the law 
to provide for payment of additional compensation benefits 
for dependents of a veteran whose service-connected 
disabilities were evaluated at least 30 percent disabling 
(rather than at least 50 percent disabling as provided under 
prior law).  This amendment was codified in 38 U.S.C. § 315 
(later recodified as 38 U.S.C.A. § 1115 (West 2002)).

Historically, the veteran served on active duty in the Army 
from April 1944 to October 1945.  His report of separation, 
Form DD 214, revealed that he was awarded the 
European/African/Middle Eastern Ribbon with Two Battle Stars.  
His service personnel records further indicate that he was a 
prisoner of war in Germany from December 1944 to May 1945.

A review of the veteran's claims folder revealed that he 
submitted a certified copy of his marriage certificate on 
June [redacted], 1993.  The certificate indicated that the veteran 
and the appellant were married in September 1988.  The record 
also revealed that he submitted an earlier, uncertified, copy 
of this marriage certificate in January 1989.

A rating decision, dated in September 1994, granted service 
connection at a 10 percent disability rating for post-
traumatic stress disorder (PTSD), effective from April 15, 
1991.  Previously, service connection had been granted for 
irritable bowel syndrome, and assigned a 10 percent 
disability rating, effective from April 15, 1991.  Thus, the 
September 1994 rating decision noted a combined disability 
rating of 20 percent for the veteran's service-connected 
conditions, effective from April 15, 1991.

In March 1996, the RO issued a rating decision which granted 
service connection for coronary artery disease with history 
of hypertension and bypass grafts, and a 30 percent 
disability rating was assigned, effective from January 6, 
1995.  It also granted an increased disability rating of 30 
percent for service-connected PTSD, effective from January 6, 
1996.  The rating decision noted a combined disability rating 
of 40 percent effective from January 6, 1995, and 60 percent 
from January 6, 1996.  The veteran was provided notice of 
this decision in April 1996.  The notice indicated that the 
veteran was being paid as a single veteran with no 
dependents, and indicated that the enclosed VA Form 4107 
explained his right to appeal.

In February 1998, the RO issued a rating decision which 
granted an increased disability rating of 60 percent for his 
service-connected coronary artery disease with history of 
hypertension and bypass grafts, effective from January 25, 
1998.  The rating decision noted a combined disability rating 
of 80 percent, effective from January 25, 1998.  The veteran 
was provided notice of this decision by the RO's letter, 
dated in February 1998.  The letter indicated that an 
enclosed target generated letter would provide him with 
complete rates and dates on his claim.

In April 2002, the RO issued a rating decision which granted 
an increased disability rating of 100 percent for the 
veteran's service-connected coronary artery disease with 
history of hypertension and bypass grafts, effective from 
September 28, 2001.  Notice of this decision was sent to the 
veteran that same month, and indicated that the veteran was 
going to be paid monthly compensation benefits at the rate of 
"a single veteran with no dependents."  

On November [redacted], 2002, the veteran passed away.

In January 2003, the appellant filed a claim seeking service 
connection for the cause of the veteran's death.  Along with 
this claim, the appellant effectively submitted a claim for 
entitlement to retroactive payment of benefits for a 
dependent spouse, for accrued benefits purposes.  
Specifically, her claim form noted that she had married the 
veteran on September [redacted], 1988, and remained married to him up 
until his death on November [redacted], 2002.

Initially, the Board finds that the RO's April 2002 decision, 
which included a determination to pay the veteran "as a 
single veteran with no dependents," was not final at the 
time of his death.  In making this determination, the Board 
notes that the veteran died in November 2002, before the 
expiration of the 1-year time limit in which to file a notice 
of disagreement.  Therefore, the issue concerning payment of 
the veteran's monthly compensation benefits at the level of a 
single person with no dependents had not been finally 
adjudicated and was still pending at the time of his death. 
Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007).  The Board 
must therefore ascertain whether the claim can be granted 
based on the evidence of record at the time of his death.

In this case, the veteran married the appellant in September 
1988.  The RO was provided notice of this marriage, through 
the submission of a certified marriage certificate in June 
1993.  Moreover, the evidence in the claims folder at the 
time of the veteran's death indicates that his combined 
disability rating for his service-connected disabilities had 
been 60 percent or greater since January 1995.  
Thus, at the time of the veteran's death in November 2002, 
the evidence on file shows that the veteran was entitled to 
additional compensation for a dependent spouse.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (accrued benefits limited 
to 
periodic monetary benefits due and unpaid for a period not to 
exceed two years).  

For these reasons, the Board finds that the criteria for 
retroactive payments of benefits for a dependent spouse, for 
accrued benefits purposes, have been met.  



ORDER

Retroactive payment of benefits for a dependent spouse, for 
accrued benefits purposes, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


